Citation Nr: 0714004	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-26 017	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1960 to 
October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the appellant's claim 
for service connection for the cause of the veteran's death.  

This case is not ready for appellate review and, for the 
reasons provided below, must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

The appellant has claimed that the veteran's death in 
February 2004 from mantle cell lymphoma (an aggressive form 
of non-Hodgkin's lymphoma) was attributable to the veteran's 
exposure to herbicide agents (Agent Orange) during service.  
There is, however, no evidence that the veteran actually 
served in the Republic of Vietnam during his military 
service.  The point of contention raised in the evidence of 
record are service personnel records indicating that in 
February 1962, the veteran was sent TDY (temporary duty) to a 
classified operating location referred to as "84526."  Upon 
initial review of the appeal, the RO was unable to determine 
the actual location of this TDY assignment.  

After the appeal was forwarded to the Board, the appellant 
posted the results two FOIA (Freedom of Information Act) 
requests filed with both the US Air Force and Department of 
Defense inquiring into the actual location of the veteran's 
TDY assignment.  A response from the National Archives and 
Records Administration was tentative, and suggested a 
possible meaning for the five digit secret operating 
location.  The appellant, however, did not submit a waiver of 
initial RO consideration of this "pertinent" evidence so it 
must be referred back to the RO for initial consideration 
consistent with 38 C.F.R. § 20.1304(c) (2005).  

The veteran's service personnel records indicate that in 
1961, he was assigned with the 1958th AACS Squadron at 
Anderson AFB Guam.  His next listed duty, commencing in late 
November 1962, was with a communications squadron at Carswell 
Air Force AFB Texas.  His 12 February 1962 TDY travel order 
initiated from the 1958th Com Squadron at Anderson AFB Guam 
for a period of some six months.  The Board itself conducted 
an extensive online research, and although no information 
could be located on the five number secret operating 
location, the Board did determine to a reasonable degree of 
certainty that the 12 February 1962, Special Order T-38, 
ordering the veteran and other Air Force personnel to the 
"1957th Comm Gp, APO 953," for approximately 179 days, for 
the purpose of participating in a special project, likely 
resulted in the veteran being assigned to the Johnston Island 
Atoll from approximately 15 February 1962 to 15 August 1962.  

The Johnston Island Atoll, an unincorporated territory of the 
United States, some 825 miles southwest of Hawaii, was 
apparently where the USAF 1957th Communication Group was 
located (or Detachment 1 of that Group).  The Board notes 
that the veteran's military occupational specialty was as a 
Communication Center Specialist, with special training in 
crypto systems and crypto center operation, and that at the 
time of his assignment to the Johnston Island Atoll he 
carried a top secret security clearance.  

Preliminary research materials, which have been appended to 
the claims folder, indicate that operational control of the 
Johnston Island Atoll was transferred to the Air Force in 
1948, but that from 1962 to 1963, Joint Task Force 8 and the 
Atomic Energy Commission jointly held operational control of 
Johnston Island Atoll for the purpose of conducting high-
altitude atmospheric nuclear testing operations.  

Consistent with the information provided by the National 
Archives and Records Administration, certain nuclear testing 
conducted pursuant to OPERATION DOMINICK I, were conducted 
from the Johnston Island Atoll.  Several nuclear missile 
launches or launch attempts were conducted from the island in 
1962.  Two in June 1962 failed, but an Operation Fishbowl 
launch of a Thor missile in July 1962 was detonated on the 
launch pad shortly after ignition due to rocket motor 
failure, and it is recorded that the launch facility was 
contaminated with plutonium requiring three months of repairs 
and decontamination.  The Board notes that OPERATION DOMINICK 
I is specifically referenced for the period of 25 April 1960 
through 31 December 1962 at 38 C.F.R. § 3.309(d).  

While non-Hodgkin's lymphoma is included in the list of 
diseases which may presume to be related to herbicide 
exposure for veterans who served in Vietnam, lymphomas 
(except Hodgkin's disease) is also on the list of diseases 
which are specific to radiation exposed veterans in 
accordance with 38 U.S.C.A. § 1112(c)(2) (West 1991); 
38 C.F.R. § 3.309(d)(2)(x) (2005).  The Board also conducted 
an extensive search of all of the previously listed locations 
outside of Vietnam where there was documented use or exposure 
risk to Agent Orange, but the Johnston Island Atoll is not 
included in any of the available information.  

However, because the veteran appears to have spent 
approximately six months on the Johnston Island Atoll in the 
Pacific from February to August 1962, during which time 
certain nuclear testing was conducted, the case must be 
remanded to the RO for readjudication in accordance with the 
laws and regulations governing diseases and death 
attributable to radiation exposed veterans.      

For these reasons and bases, the case is REMANDED to the RO 
for the following action:  

1.  Initially, the RO should review the 
record to ensure that a complete copy of 
all of the veteran's service personnel 
records are on file.  Certain of these 
records have been submitted by the 
appellant, but it is unclear whether all 
available personnel records have been 
included in the claims folder.  An 
additional request for their production 
should be made to NPRC, and any records 
obtained added to the claims folder

2.  The RO should conduct a thorough 
review of the claims folder and of the VA 
laws and regulations governing 
adjudication of claims based upon 
exposure to ionizing radiation, and 
should readdress the appellant's claim 
for service connection for the cause of 
death in accordance with those laws and 
regulations.  In accordance with 
38 C.F.R. § 3.311, the RO should request 
any available records concerning the 
veteran's exposure to radiation and to 
strongly consider obtaining a dose 
estimate.  After completing all indicated 
development accorded to radiation cases, 
the RO should again address the 
appellant's claim.  If the decision is 
not to her and the representative's 
satisfaction, they must be provided with 
a supplemental statement of the case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The appellant need do 
nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



